Exhibit 10.1

 

EXECUTION COPY

 

SHARE EXCHANGE AGREEMENT

 

BY AND AMONG 

 

THE LUXURIOUS TRAVEL CORP.,


 

US LIGHTING GROUP, INC.


 

and

 

PAUL SPIVAK AND CHARLES SCOTT,
THE STOCKHOLDERS OF US LIGHTING GROUP, INC.

 

Dated as of May 26, 2016

  



 

 

 

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of May 26, 2016 (“Agreement”), is made
by and among THE LUXURIOUS TRAVEL CORP., a Florida corporation (“LXRT”), US
LIGHTING GROUP, INC., a Wyoming corporation (“US Lighting”), PAUL SPIVAK, an
individual and the principal stockholder of US Lighting (the “Principal
Stockholder”) and CHARLES SCOTT, the minority stockholder of US Lighting (the
“Minority Stockholder,” and together with the Principal Stockholder,
individually, a “Stockholder” and collectively, the “Stockholders”).  Each of
LXRT, US Lighting and the Stockholders are sometimes referred to herein
individually, as a “Party” and collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, the Stockholders own one hundred percent (100%) of the issued and
outstanding shares of capital stock of US Lighting (the “US Lighting Shares”),
in the proportions set forth in Section 1.1 of the US Lighting Disclosure
Schedule (as hereinafter defined); and

 

WHEREAS, the Stockholders have agreed to transfer to LXRT, and LXRT has agreed
to acquire from the Stockholders all of the US Lighting Shares, in exchange for
twenty-four million five hundred thousand (24,500,000) “restricted” shares of
LXRT’s common stock (the “LXRT Shares”) to be issued to the Stockholders pro
rata, as set forth in Section 1.1 of the US Lighting Disclosure Schedule; and

 

WHEREAS, immediately after the closing of the transactions contemplated herein,
US Lighting will become a wholly-owned subsidiary of LXRT, all on the terms and
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

In addition to capitalized terms defined elsewhere in this Agreement, the
following capitalized terms shall have the following respective meanings when
used in this Agreement:

 

“Accredited Investor” has the meaning set forth in Rule 501(a) under the
Securities Act. 

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.

 

 1  Page



 

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Agreement” has the meaning set forth in the preamble.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” has the meaning set forth in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.

 

“Damages” has the meaning set forth in Section 11.2.

  

“Environmental Laws” has the meaning set forth in Section 4.17.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

  

“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.

 

“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.

 

“Hazardous Materials” has the meaning set forth in Section 4.17.

 

“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured; (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business; (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP; (d) any off-balance sheet financing of the
Person including synthetic leases and project financing; (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables); (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations; (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein; (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person; and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at Closing of, any such
foregoing obligation. 

 

 2  Page



 

 

“Indemnified Party” has the meaning set forth in Section 11.3.

 

“Indemnifying Party” has the meaning set forth in Section 11.3.

 

“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

 

“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation.  LXRT and US Lighting and their
respective Affiliates, shall be deemed to have “Knowledge” of a matter if any of
the stockholders, members, directors, managers, officers or employees of any
such Person has Knowledge of such matter.  

 

“Laws” means, with respect to any Person, any U.S. or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.

 

 3  Page



 

 

“Money Laundering Laws” has the meaning set forth in Section 4.22.

 

“LXRT” has the meaning set forth in the preamble.

  

“LXRT Indemnified Parties” means LXRT and its Affiliates and their respective
managers, directors, officers and representatives of such Persons.

 

“LXRT Most Recent Fiscal Year End” means December 31, 2015.

 

“LXRT Organizational Documents” has the meaning set forth in Section 5.6.

  

“LXRT Shares” has the meaning set forth in the Recitals.

 

“Minority Stockholder” has the meaning set forth in the preamble.

 

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“OTC Markets” means OTC Markets Group, Inc.

 

“Party” and “Parties” have the respective meanings set forth in the preamble.

 

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

 

“Principal Market” means the any tier of the Over-the Counter Market maintained
by OTC Markets.

 

“Principal Stockholder” has the meaning set forth in the preamble.

 

“Registration Statements” has the meaning set forth in Section 5.12(b).

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.

 

“SEC Reports” has the meaning set forth in Section 5.12(a).

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the SEC thereunder, all as the
same will be in effect at the time.

 

“Share Exchange” has the meaning set forth in Section 2.1. 

 

“Stockholder” and “Stockholders” have the meanings set forth in the preamble. 

 

 4  Page



 

 

“Tax Return” means all returns, declarations, reports, estimates, statements,
forms and other documents filed with or supplied to or required to be provided
to a Governmental Authority with respect to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (a) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period; (b) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person; (c) being liable for another Person’s taxes as a
transferee or successor otherwise for any period; or (d) operation of Law.

  

“Termination Date” means June 30, 2016.

 

“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.

 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“U.S.” means the United States of America. 

 

“US Lighting” has the meaning set forth in the preamble.

 

“US Lighting Capital Stock” has the meaning set forth in Section 4.7.

 

“US Lighting Disclosure Schedule” has the meaning set forth in Article IV.

 

“US Lighting Shares” has the meaning set forth in the Recitals.   

 

 

ARTICLE II

SHARE EXCHANGE; CLOSING

 

Section 2.1        Share Exchange.        At the Closing, the Stockholders shall
sell, transfer, convey, assign and deliver the US Lighting Shares, representing
all of the issued and outstanding shares of US Lighting Capital Stock, to LXRT
and in consideration therefor, LXRT shall issue 24,500,000 LXRT Shares to the
Stockholders, pro rata, as set forth in Section 1.1 of the US Lighting
Disclosure Schedule (the “Share Exchange”).  Immediately following the Closing,
US Lighting will become a wholly-owned subsidiary of LXRT.

 

 5  Page



 

  

Section 2.2        LXRT Share Contribution and Transfers. At the Closing
24,500,000 currently outstanding LXRT Shares held by Todd Delmay (“Delmay”)
shall be contributed to the capital of LXRT and cancelled (the “Contributed
Shares”).

 

Section 2.3        Closing.        Upon the terms and subject to the conditions
of this Agreement, the transactions contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Gutierrez
Bergman Boulris, P.L.L.C., 100 Almeria Avenue, Suite 340, Coral Gables, Florida
33134, contemporaneously with the execution of this Agreement. The date and time
of the Closing is referred to herein as the “Closing Date.”

 

Section 2.4        Closing Deliveries by LXRT.         At the Closing, LXRT
shall deliver, or cause to be delivered, (a) a certificate evidencing the
24,500,000 LXRT Shares to the Stockholders in the denominations set forth in
Section 1.1 of the US Lighting Disclosure Schedule; and (b) the various other
documents required to be delivered at Closing pursuant to Section 7.2 hereof.

 

Section 2.5        Closing Deliveries by US Lighting and the
Stockholders.        At the Closing, (a) the Stockholders shall deliver, or
cause to be delivered, certificate(s) representing the US Lighting Shares,
accompanied by an executed stock power signed by each Stockholder; and (b) US
Lighting and the Stockholders, as applicable, shall deliver, or cause to be
delivered, to LXRT the various other documents required to be delivered at
Closing pursuant to Section 7.3 hereof. 

   

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

The Stockholders, severally and not jointly, hereby represent and warrant to
LXRT that the statements contained in this Article III with respect to the
Stockholder making the statement, are true, correct and complete as of the date
of this Agreement and as of the Closing Date.

 

Section 3.1        Authority.        The Stockholder has all requisite authority
and power to enter into and deliver this Agreement and any of the other
Transaction Documents to which such Stockholder is a party, and any other
certificate, agreement, document or instrument to be executed and delivered by
the Stockholder in connection with the transactions contemplated hereby and
thereby and to perform his obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.  This Agreement has
been, and each of the Transaction Documents to which the Stockholder is a party
will be, duly and validly authorized and approved, executed and delivered by the
Stockholder.

 

Section 3.2        Binding Obligations.        Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than the Stockholder, this
Agreement and each of the Transaction Documents to which the Stockholder is a
party are duly authorized, executed and delivered by the Stockholder, and
constitutes the legal, valid and binding obligations of the Stockholder,
enforceable against the Stockholder in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 

 6  Page



 

 

Section 3.3        No Conflicts.        Neither the execution or delivery by the
Stockholder of this Agreement or any Transaction Document to which the
Stockholder is a party, nor the consummation or performance by the Stockholder
of the transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination or acceleration of, any agreement or instrument to
which the Stockholder is a party or by which the properties or assets of the
Stockholder are bound; or (b) contravene, conflict with, result in any breach
of, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, impair the rights of such Stockholder under,
or alter the obligations of any Person under, or create in any Person the right
to terminate, amend, accelerate or cancel, or require any notice, report or
other filing (whether with a Governmental Authority or any other Person)
pursuant to, or result in the creation of a Lien on any of the assets or
properties of the Stockholder or US Lighting under, any note, bond, mortgage,
indenture, Contract, License, permit, franchise or other instrument or
obligation to which the Stockholder is a party or any of the Stockholder’s
assets and properties are bound or affected, except, in the case of any such
contraventions, conflicts, violations, or other occurrences as would not have a
Material Adverse Effect on the Stockholder or US Lighting.

 

Section 3.4        Ownership of US Lighting Shares.        The Stockholder owns,
of record and beneficially, and has good, valid and indefeasible title to and
the right to transfer to LXRT pursuant to this Agreement, the US Lighting
Shares, free and clear of any and all Liens.  There are no options, rights,
voting trusts, stockholder agreements or any other Contracts or understandings
to which the Stockholder is a party or by which the Stockholder or the US
Lighting Shares are bound with respect to the issuance, sale, transfer, voting
or registration of the US Lighting Shares.  At the Closing Date, LXRT will
acquire good, valid and marketable title to the US Lighting Shares free and
clear of any and all Liens.

 

Section 3.5        Certain Proceedings.        There is no Action pending
against, or to the Knowledge of the Stockholder, threatened against or
affecting, the Stockholder by any Governmental Authority or other Person with
respect to the Stockholder that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.

 

Section 3.6        Brokers or Finders.        Except as set forth in Section 4.8
of the US Lighting Disclosure Schedule (the “Disclosed Obligation”), no Person
has, or as a result of the transactions contemplated herein will have, any right
or valid claim against the Stockholders and US Lighting for any commission, fee
or other compensation as a finder or broker, or in any similar capacity, based
upon arrangements made by or on behalf of the Stockholders and US Lighting. The
Principal Stockholder and US Lighting shall be solely responsible for payment of
the Disclosed Obligation and the Principal Stockholder and US Lighting, jointly
and severally, will indemnify and hold LXRT and Delmay harmless from and against
any liability or expense arising out of, or in connection with payment of the
Disclosed Obligation.

 

 7  Page



 

 

Section 3.7        Investment Representations.

 

(a)        The Stockholder is acquiring his LXRT Shares hereunder for investment
for his own account and not with a view to the resale or distribution of any
part thereof, and the Stockholder has no present intention of selling or
otherwise distributing his LXRT Shares, except in compliance with applicable
securities Laws.

 

(b)        The Stockholder understands that the LXRT Shares issued hereunder are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Stockholder pursuant
hereto, the LXRT Shares would be acquired in a transaction not involving a
public offering.  The issuance of the LXRT Shares hereunder is being effected in
reliance upon an exemption from registration afforded under Section 4(a)(2) of
the Securities Act.  The Stockholder further acknowledges that upon issuance,
the LXRT Shares may not be resold without registration under the Securities Act
or the existence of an exemption therefrom.  The Stockholder represents that he
is familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby, and specifically
those in subparagraph (i) thereof, and otherwise by the Securities Act. 

 

(c)        The Stockholder understands and agrees that the LXRT Shares issued
pursuant to this Agreement have not been registered under the Securities Act or
the securities Laws of any state of the U.S.

 

(d)        The Stockholder understands that the LXRT Shares are being offered
and issued to the Stockholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Stockholder set forth in this Agreement, in order that LXRT may determine
the applicability and availability of the exemptions from registration of the
LXRT Shares on which LXRT is relying.

 

(e)        The Stockholder further represents and warrants to LXRT that (i) he
qualifies as an Accredited Investor; (ii) he consents to the placement of a
legend on any certificate or other document evidencing the LXRT Shares
substantially in the form set forth in Section 3.8(a); (iii) he has sufficient
knowledge and experience in finance, securities, investments and other business
matters to be able to protect his interests in connection with the transactions
contemplated by this Agreement; (iv) he has consulted, to the extent that he has
deemed necessary, with his tax, legal, accounting and financial advisors
concerning his investment in the LXRT Shares and can afford to bear such risks
for an indefinite period of time, including, without limitation, the risk of
losing its entire investment in the LXRT Shares; (v) he has had access to the
SEC Reports; (vi) he has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding LXRT
that he has requested and all such public information is sufficient for him to
evaluate the risks of investing in the LXRT Shares; (vii) he has been afforded
the opportunity to ask questions of and receive answers concerning LXRT and the
terms and conditions of the issuance of the LXRT Shares; (viii) he is not
relying on any representations and warranties concerning LXRT made by LXRT or
any officer, employee or agent of LXRT, other than those contained in this
Agreement or the SEC Reports; (ix) he will not sell or otherwise transfer the
LXRT Shares, unless either (A) the transfer of the LXRT Shares is registered
under the Securities Act or (B) an exemption from such registration is
available; (x) he understands and acknowledges that LXRT is under no obligation
to register the LXRT Shares for sale under the Securities Act; (xi) he
represents that the address furnished to LXRT is his principal residence; (xii)
he understands and acknowledges that the LXRT Shares have not been recommended
by any federal or state securities commission or regulatory authority, that the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any information concerning LXRT that has been supplied to him and that any
representation to the contrary is a criminal offense; and (xiii) he acknowledges
that the representations, warranties and agreements made by him herein shall
survive the execution and delivery of this Agreement and the issuance of the
LXRT Shares.  

 

 8  Page



 

 

Section 3.8        Stock Legends. The Stockholder hereby agrees acknowledges as
follows:

 

(a)        The certificates evidencing the LXRT Shares and each certificate
issued in transfer thereof, will bear the following or similar legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

(b)        The certificates representing the LXRT Shares, and each certificate
issued in transfer thereof, will also bear any other legend required under any
applicable Law, including, without limitation, any state corporate and state
securities law, or Contract.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF US LIGHTING

 

US Lighting represents and warrants to LXRT, subject to the exceptions and
qualifications specifically set forth or disclosed in writing in the disclosure
schedule delivered by US Lighting to LXRT contemporaneously with the execution
of this Agreement (the “US Lighting Disclosure Schedule”) that the statements
contained in this Article IV are true, correct and complete as of the date of
this Agreement and as of the Closing Date.

 

Section 4.1        Organization and Qualification.        US Lighting is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, has all requisite
corporate authority and power, Licenses, authorizations, consents and approvals
to carry on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on US Lighting.

 

 9  Page



 

 

Section 4.2        Authority.        US Lighting has have all requisite
authority and power (corporate and other), Licenses, authorizations, consents
and approvals to enter into and deliver this Agreement and any of the other
Transaction Documents to which US Lighting is a party and any other certificate,
agreement, document or instrument to be executed and delivered by US Lighting in
connection with the transactions contemplated hereby and thereby and to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the other Transaction Documents by US Lighting and the performance by US
Lighting of its obligations hereunder and thereunder and the consummation by US
Lighting of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of US Lighting.  US Lighting does
not need to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any Person or Governmental Authority in
order for the Parties to execute, deliver or perform this Agreement or the
transactions contemplated hereby.  This Agreement has been, and each of the
Transaction Documents to which US Lighting is a party will be, duly and validly
authorized and approved, executed and delivered by US Lighting.

 

Section 4.3        Binding Obligations.        Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than US Lighting, this
Agreement and each of the Transaction Documents to which US Lighting is a party
are duly authorized, executed and delivered by US Lighting and constitutes the
legal, valid and binding obligations of US Lighting enforceable against US
Lighting in accordance with their respective terms, except as such enforcement
is limited by general equitable principles, or by bankruptcy, insolvency and
other similar Laws affecting the enforcement of creditors rights generally.

 

Section 4.4        No Conflicts.        Neither the execution nor the delivery
by US Lighting of this Agreement or any Transaction Document to which US
Lighting is a party, nor the consummation or performance by US Lighting of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the US
Lighting Organizational Documents; (b) contravene, conflict with or result in a
violation of any Law, Order, charge or other restriction or decree applicable to
US Lighting, or by which US Lighting or any of its respective assets and
properties are bound or affected; (c) contravene, conflict with, result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, impair the rights of US Lighting
under, or alter the obligations of any Person under, or create in any Person the
right to terminate, amend, accelerate or cancel, or require any notice, report
or other filing (whether with a Governmental Authority or any other Person)
pursuant to, or result in the creation of a Lien on any of the assets or
properties of US Lighting under, any note, bond, mortgage, indenture, Contract,
License, permit, franchise or other instrument or obligation to which US
Lighting is a party or by which US Lighting or any of its respective assets and
properties are bound or affected; or (d) contravene, conflict with, or result in
a violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
US Lighting or that otherwise relate to the business of, or any of the
properties or assets owned or used by, US Lighting, except, in the case of
clauses (b), (c),or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect on US Lighting.

 

 10  Page



 

 

Section 4.5        Subsidiaries.        US Lighting does not own, directly or
indirectly, any equity or other ownership interest in any corporation, limited
liability company, limited or general partnership, joint venture or other entity
or enterprise.  There are no Contracts or other obligations (contingent or
otherwise) of US Lighting to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, any
other Person or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other Person.

 

Section 4.6        Organizational Documents.        US Lighting has delivered or
made available to LXRT true and correct copy of the Certificate of Incorporation
and Bylaws of US Lighting and each of its subsidiaries and Affiliates, and any
other organizational documents of US Lighting and each of its subsidiaries and
Affiliates, each as amended to date, and each such instrument is in full force
and effect (the “US Lighting Organizational Documents”).  US Lighting is not in
violation of any of the provisions of the US Lighting Organizational Documents.

 

Section 4.7        Capitalization.        The authorized and outstanding capital
stock or other voting securities of US Lighting (the “US Lighting Capital
Stock”) and each of its subsidiaries and Affiliates is set forth in Section 4.7
of the US Lighting Disclosure Schedule.  Except as set forth above, no shares of
capital stock or other voting securities of US Lighting and each of its
subsidiaries or Affiliates were issued, reserved for issuance or outstanding. US
Lighting owns of record and beneficially all of the capital stock or other
voting securities of each of its subsidiaries and Affiliates.  All the
outstanding US Lighting Shares and all the outstanding capital stock of each of
its subsidiaries and affiliates are duly authorized, validly issued, fully paid
and nonassessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Laws of the applicable
jurisdiction of formation, the US Lighting Organizational Documents or any
Contract to which US Lighting is a party or otherwise bound.  There are not any
bonds, debentures, notes or other Indebtedness of US Lighting or any of its
subsidiaries of Affiliates having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of the US Lighting Shares or other voting securities may vote.  There
are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
US Lighting is a party or by which it is bound (x) obligating US Lighting or its
subsidiaries and Affiliates, to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, US Lighting or its subsidiaries or
Affiliates; (y) obligating US Lighting or its subsidiaries or Affiliates to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking; or (z) that give any
Person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
or other equity interests of US Lighting and each of its subsidiaries and
Affiliates.  There are no outstanding Contracts or obligations of US Lighting to
repurchase, redeem or otherwise acquire any shares of capital stock or other
equity interests of US Lighting or any of its subsidiaries and
Affiliates.  There are no registration rights, proxies, voting trust agreements
or other agreements or understandings with respect to any class or series of any
capital stock or other security of US Lighting and each of its subsidiaries and
Affiliates.

 

Section 4.8        Brokers or Finders.        Except for the Disclosed
Obligation, no Person has, or as a result of the transactions contemplated
herein will have, any right or valid claim against US Lighting or the
Stockholders for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, based upon arrangements made by or on behalf
of US Lighting or the Stockholders. US Lighting and the Principal Stockholder
shall be solely responsible for payment of the Disclosed Obligation and US
Lighting and the Principal Stockholder, jointly and severally, will indemnify
and hold LXRT and Delmay harmless from and against any liability or expense
arising out of, or in connection with payment of the Disclosed Obligation.

 

 11  Page



 

 

Section 4.9        Compliance with Laws.        The business and operations of
US Lighting have been and are being conducted in accordance with all applicable
Laws and Orders.  US Lighting is not in conflict with, or in default or
violation of and, to the Knowledge of US Lighting, is not under investigation
with respect to and has not been threatened to be charged with or given notice
of any violation of or default under, any (a) Law, rule, regulation, judgment or
Order; or (b) note, bond, mortgage, indenture, Contract, License, permit,
franchise or other instrument or obligation to which US Lighting is a party or
by which US Lighting, any of its subsidiaries or Affiliates or any of their
respective assets and properties are bound or affected.  There is no agreement,
judgment or Order binding upon US Lighting or any of its subsidiaries or
Affiliates which has, or could reasonably be expected to have, the effect of
prohibiting or materially impairing any business practice of US Lighting or the
conduct of business by US Lighting as currently conducted.  US Lighting has
filed all forms, reports and documents required to be filed with any
Governmental Authority and US Lighting has made available such forms, reports
and documents to LXRT.  As of their respective dates, such forms, reports and
documents complied in all material respects with the applicable requirements
pertaining thereto and none of such forms, reports and documents contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. 

 

Section 4.10        Certain Proceedings.        There is no Action pending
against, or to the Knowledge of US Lighting, threatened against or affecting, US
Lighting by any Governmental Authority or other Person with respect to US
Lighting or its business or that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.  US Lighting, or to the Knowledge
of US Lighting, has not been a party to any material litigation or, within the
past two (2) years, the subject of any threat of material litigation (litigation
shall be deemed “material” if the amount at issue exceeds the lesser of $10,000
per matter or $25,000 in the aggregate).  US Lighting is not in violation of
and, to the Knowledge of US Lighting, is not under investigation with respect to
and has not been threatened to be charged with or given notice of any violation
of, any applicable Law, rule, regulation, judgment or Order.  Neither US
Lighting nor any past or present director or officer (in his or her capacity as
such) or affiliate, is or has been the subject of any civil, criminal, or
administrative Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary
duty.  Neither US Lighting nor any past or present director or officer (in his
or her capacity as such) or affiliate, have any reason to believe that they will
be the subject of any civil, criminal, or administrative Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  Neither US Lighting nor any past or present
director or officer (in his or her capacity as such) or affiliate, have any
reason to believe that they will be the subject of any civil, criminal, or
administrative Action brought by any federal or state agency. 

 

 12  Page



 

 

Section 4.11        Contracts.        Except as set forth in Section 4.11 of the
US Lighting Disclosure Schedule, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of US Lighting.  US Lighting is not in violation of or
in default under (nor does there exist any condition which upon the passage of
time or the giving of notice would cause such a violation of or default under)
any Contract to which it is a party or to which it or any of its properties or
assets is subject, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect of US Lighting.

 

Section 4.12        Financial Statements and Tax Matters.

 

(a)        Financial Statements; Books and Records; Accounts Receivable.

 

(i)       US Lighting has delivered to LXRT the financial statements attached as
Section 4.12 of the US Lighting Disclosure Schedule hereto (the "US Lighting
Financial Statements"). The US Lighting Financial Statements have been prepared
on an accrual basis and fairly present in all material respects the financial
position of US Lighting as of and for the dates thereof and the results of
operations for the periods then ended. Within seventy (70) days of the Closing
Date, the Stockholder shall cause to be delivered to LXRT, for filing as part of
an amendment to LXRT’s Current Report on Form 8-K with respect to the
transactions contemplated by this Agreement, audited annual and unaudited
interim financial statements of US Lighting, for the periods and meeting the
applicable accounting requirements of the SEC, as provided in the instructions
to Current Report on Form 8-K.

 

(ii)        The books and records of US Lighting are complete and correct in all
material respects and have been maintained in accordance with sound business
practices consistent with industry standards.

 

(iii)       The accounts receivable of US Lighting are reflected on the books
and records of US Lighting and represent valid obligations arising from the sale
of products or performance of services in the Ordinary Course of Business. To
the Knowledge of US Lighting, the accounts receivable are current and
collectible net of the respective reserves established on US Lighting’s books
and records in accordance with past practices consistently applied. To the
Knowledge of US Lighting, there is no contest, claim or right of set-off under
any Contract relating to accounts receivable with respect to the amount or
validity of such accounts receivable.

 

(c)        Absence of Certain Changes.        Since the date of the latest
balance sheet included in the US Lighting Financial Statements, US Lighting has
been operated, in the ordinary course and consistent with past practice and, in
any event, there has not been: (i) any material adverse change in the business,
condition (financial or otherwise), operations, results of operations or
prospects of US Lighting; (ii) any loss or, to the Knowledge of US Lighting, any
threatened or contemplated loss, of business of any customers or suppliers of US
Lighting which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect on US Lighting; (iii) any loss, damage,
condemnation or destruction to any of the properties of US Lighting (whether or
not covered by insurance); (iv) any borrowings by US Lighting other than trade
payables arising in the ordinary course of the business and consistent with past
practice; or (v) any sale, transfer or other disposition of any of the assets
other than in the ordinary course of the business and consistent with past
practice.

 

 13  Page



 

 

(d)        Tax Returns.        US Lighting has filed all Tax Returns required to
be filed (if any) by or on behalf of US Lighting and has paid all Taxes of US
Lighting required to have been paid (whether or not reflected on any Tax
Return).  No Governmental Authority in any jurisdiction has made a claim,
assertion or threat to US Lighting that US Lighting is or may be subject to
taxation by such jurisdiction; there are no Liens with respect to Taxes on US
Lighting’s property or assets; and there are no Tax rulings, requests for
rulings, or closing agreements relating to US Lighting for any period (or
portion of a period) that would affect any period after the date hereof.

 

(e)        No Adjustments, Changes.        Neither US Lighting nor any other
Person on behalf of US Lighting (i) has executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign law; or (ii) has
agreed to or is required to make any adjustments pursuant to Section 481(a) of
the Code or any similar provision of state, local or foreign law.

 

(f)        No Disputes.        There is no pending audit, examination,
investigation, dispute, proceeding or claim with respect to any Taxes of US
Lighting, nor is any such claim or dispute pending or contemplated.  US Lighting
has delivered to LXRT true, correct and complete copies of all Tax Returns and
examination reports and statements of deficiencies assessed or asserted against
or agreed to by US Lighting, if any, since its inception and any and all
correspondence with respect to the foregoing.

 

(g)        Not a U.S. Real Property Holding Corporation.        US Lighting is
not and has not been a U.S. real property holding corporation within the meaning
of Section 897(c)(2) of the Code at any time during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

 

(h)        No Tax Allocation, Sharing.        US Lighting is not and has not
been a party to any Tax allocation or sharing agreement.

 

(i)        No Other Arrangements.        US Lighting is not a party to any
Contract or arrangement for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by reason
of Section 162(m), 280G or 404 of the Code.  US Lighting is not a “consenting
corporation” within the meaning of Section 341(f) of the Code.  US Lighting does
not have any “tax-exempt bond financed property” or “tax-exempt use property”
within the meaning of Section 168(g) or (h), respectively of the Code.  US
Lighting does not have any outstanding closing agreement, ruling request,
request for consent to change a method of accounting, subpoena or request for
information to or from a Governmental Authority in connection with any Tax
matter.  During the last two years, US Lighting has not engaged in any exchange
with a related party (within the meaning of Section 1031(f) of the Code) under
which gain realized was not recognized by reason of Section 1031 of the Code.  
US Lighting is not a party to any reportable transaction within the meaning of
Treasury Regulation Section 1.6011-4.

 

Section 4.13        Internal Accounting Controls.        US Lighting maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations; (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (c) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. US Lighting has established disclosure controls and
procedures for US Lighting and designed such disclosure controls and procedures
to ensure that material information relating to US Lighting is made known to the
officers by others within US Lighting. US Lighting’s officers have evaluated the
effectiveness of the US Lighting’s controls and procedures. Since US Lighting’s
Most Recent Fiscal Year End, there have been no significant changes in US
Lighting’s internal controls or, to the Knowledge of US Lighting, in other
factors that could significantly affect US Lighting’s internal controls.

 

 14  Page



 

 

Section 4.14        Labor Matters.

 

(a)        There are no collective bargaining or other labor union agreements to
which US Lighting is a party or by which it is bound.  No material labor dispute
exists or, to the Knowledge of US Lighting, is imminent with respect to any of
the employees of US Lighting.

 

(b)        Section 4.14 of the US Lighting Disclosure Schedule sets forth a list
of all US Lighting employees, independent contractors or other Persons providing
comparable services to it.  US Lighting is in full compliance with all Laws
regarding employment, wages, hours, benefits, equal opportunity, collective
bargaining, the payment of Social Security and other taxes, and occupational
safety and health.  US Lighting is not liable for the payment of any
compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Laws.

 

(c)        No director, officer or employee of US Lighting is a party to, or is
otherwise bound by, any Contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (i) the performance of his or her duties as a
director, officer or employee of US Lighting; or (ii) the ability of US Lighting
to conduct its business.  Each employee of US Lighting is employed on an at-will
basis and the US Lighting does not have any Contract with any of its employees
which would interfere with its ability to discharge its employees.

 

Section 4.15        Employee Benefits.

 

(a)        US Lighting does not, and since its inception never has, maintained
or contributed to any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of US Lighting.  There are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between US
Lighting and any current or former employee, officer or director of US Lighting,
nor does US Lighting have any general severance plan or policy.

 

(b)        US Lighting does not, and since its inception never has, maintained
or contributed to any “employee pension benefit plans” (as defined in Section
3(2) of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other benefit plan for the benefit of any current or former
employees, consultants, officers or directors of US Lighting.

 

 15  Page



 

 

(c)        Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of US Lighting, will result in (i) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from US Lighting; (ii) any increase in the amount of
compensation or benefits payable to any such individual; or (iii) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual.  No arrangement or other Contract of US Lighting provides
benefits or payments contingent upon, triggered by, or increased as a result of
a change in the ownership or effective control of US Lighting.

 

Section 4.16        Title to Assets.        US Lighting has sufficient title to,
or valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses.  All such assets and properties, other than assets
and properties in which US Lighting has leasehold interests, are free and clear
of all Liens, except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of US Lighting to conduct business as
currently conducted.

 

Section 4.17        Intellectual Property.        Section 4.17 of the US
Lighting Disclosure Schedules sets forth a true and correct list of Intellectual
Property used by US Lighting in its business as presently conducted, which
constitutes all of the Intellectual Property needed by US Lighting to operate
its business as presently conducted. US Lighting is the sole and exclusive owner
of or has a license or other right to use the Intellectual Property, free and
clear of any Liens and, to the Knowledge of US Lighting, any infringing or
diluting uses thereof by third parties. US Lighting has neither abandoned nor
granted any license, permit or other consent or authorization to any third party
to use any of the Intellectual Property. None of the Intellectual Property is
subject to any outstanding order, decree, judgment, stipulation, injunction or
restriction or agreement restricting the scope or use thereof. To the Knowledge
of US Lighting, none of the Intellectual Property infringes on any trademarks,
Internet domain names, copyrights or any other intellectual property rights of
any kind of any third party.

 

Section 4.18        Environmental Laws.        US Lighting (a) is in compliance
with all Environmental Laws (as defined below); (b) has received all Licenses or
other approvals required under applicable Environmental Laws to conduct its
business; and (c) is in compliance with all terms and conditions of any such
License or approval where, in each of the foregoing clauses (a), (b) and (c),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect on US Lighting.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, Licenses, notices or notice letters, Orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

Section 4.19        Transactions with Affiliates and Employees.        Except as
set forth in the US Lighting Financial Statements, no officer, director,
employee or of US Lighting or any Affiliate of any such Person, has or has had,
either directly or indirectly, an interest in any transaction with US Lighting
(other than for services as employees, officers and directors), including any
Contract or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or, to the Knowledge of US
Lighting, any entity in which any such Person has an interest or is an officer,
director, trustee or partner.

 

 16  Page



 

 

Section 4.20        Liabilities.        Except as set forth on Section 4.10 of
the US Lighting Disclosure Schedule, US Lighting has no Liability (and there is
no Action pending, or to the Knowledge of US Lighting, threatened against US
Lighting that would reasonably be expected to give rise to any Liability).  US
Lighting is not a guarantor nor is it otherwise liable for any Liability or
obligation (including Indebtedness) of any other Person.  There are no financial
or contractual obligations (including any obligations to issue capital stock or
other securities) executory after the Closing Date.  

 

Section 4.21        Money Laundering Laws.        The operations of US Lighting
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving US Lighting with respect to the Money
Laundering Laws is pending or, to the knowledge of US Lighting, threatened.

 

Section 4.22        Foreign Corrupt Practices.        Neither US Lighting, nor,
to the Knowledge of US Lighting, any director, officer, agent, employee or other
Person acting on behalf of US Lighting has, in the course of its actions for, or
on behalf of, US Lighting (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

Section 4.23        Absence of Certain Changes or Events.        Since the US
Lighting Most Recent Fiscal Year End (a) US Lighting has conducted its business
only in Ordinary Course of Business; (b) there has not been any change in the
assets, Liabilities, financial condition or operating results of US Lighting
since, except changes in the Ordinary Course of Business that have not caused,
in the aggregate, a Material Adverse Effect on US Lighting.  US Lighting has not
taken any steps to seek protection pursuant to any Law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does US Lighting have any Knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so.

 

Section 4.24        Disclosure.        No representation or warranty of US
Lighting contained in this Agreement and no statement or disclosure made by or
on behalf of US Lighting to LXRT pursuant to this Agreement or any other
agreement contemplated herein contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading. 

 

 17  Page



 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LXRT

 

LXRT hereby represents and warrant to US Lighting and the Stockholders, subject
to the exceptions and qualifications specifically set forth or disclosed in
writing in the SEC Reports, that the statements contained in this Article V are
correct and complete as of the date of this Agreement and as of the Closing Date

 

Section 5.1        Organization and Qualification.        LXRT is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on LXRT. The LXRT Shares are
presently quoted on the Principal Market and LXRT has not received any notice
from the SEC that it has or will commence, institute or bring a proceeding
pursuant to Section 12(j) of the Exchange Act.

 

Section 5.2        Authority.        LXRT has all requisite authority and power,
Licenses, authorizations, consents and approvals to enter into and deliver this
Agreement and any of the other Transaction Documents to which LXRT is a party
and any other certificate, agreement, document or instrument to be executed and
delivered by LXRT in connection with the transactions contemplated hereby and
thereby and to perform their respective obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.  The execution
and delivery of this Agreement and the other Transaction Documents by LXRT and
the performance by LXRT of its respective obligations hereunder and thereunder
and the consummation by LXRT of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of LXRT.   LXRT is
not required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any Person or Governmental Authority in
order for the Parties to execute, deliver or perform this Agreement or the
transactions contemplated hereby.  This Agreement has been, and each of the
Transaction Documents to which LXRT is a party will be, duly and validly
authorized and approved, executed and delivered by LXRT.

 

Section 5.3        Binding Obligations.        Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than LXRT, this Agreement and
each of the Transaction Documents to which LXRT is a party are duly authorized,
executed and delivered by LXRT and constitutes the legal, valid and binding
obligations of LXRT enforceable against LXRT in accordance with their respective
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 

 18  Page



 

 

Section 5.4        No Conflicts.        Neither the execution nor the delivery
by LXRT of this Agreement or any Transaction Document to which LXRT is a party,
nor the consummation or performance by LXRT of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of LXRT Organizational Documents; (b)
contravene, conflict with or result in a violation of any Law, Order, charge or
other restriction or decree of any Governmental Authority or any rule or
regulation of the Principal Market applicable to LXRT, or by which LXRT or any
of its respective assets and properties are bound or affected; (c) contravene,
conflict with, result in any breach of, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, impair
the rights of LXRT under, or alter the obligations of any Person under, or
create in any Person the right to terminate, amend, accelerate or cancel, or
require any notice, report or other filing (whether with a Governmental
Authority or any other Person) pursuant to, or result in the creation of a Lien
on any of the assets or properties of LXRT under, any note, bond, mortgage,
indenture, Contract, License, permit, franchise or other instrument or
obligation to which LXRT is a party or by which LXRT or any of its respective
assets and properties are bound or affected; or (d) contravene, conflict with,
or result in a violation of, the terms or requirements of, or give any
Governmental Authority the right to revoke, withdraw, suspend, cancel, terminate
or modify, any Licenses, permits, authorizations, approvals, franchises or other
rights held by LXRT or that otherwise relate to the business of, or any of the
properties or assets owned or used by, LXRT, except, in the case of clauses (b),
(c) or (d), for any such contraventions, conflicts, violations, or other
occurrences as would not have a Material Adverse Effect on LXRT.

 

Section 5.5        Subsidiaries.        LXRT does not own, directly or
indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise.  There are no
Contracts or other obligations (contingent or otherwise) of LXRT to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, any other Person or to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other Person.

 

Section 5.6        Organizational Documents.        LXRT has delivered or made
available to US Lighting a true and correct copy of the Articles of
Incorporation and Bylaws of LXRT and any other organizational documents of LXRT,
each as amended, and each such instrument is in full force and effect (the “LXRT
Organizational Documents”).  LXRT is not in violation of any of the provisions
of its LXRT Organizational Documents.  The minute books (containing the records
or meetings of the stockholders, the board of directors and any committees of
the board of directors), as provided or made available to US Lighting, are
correct and complete.

 

Section 5.7        Capitalization. 

 

(a)        The authorized and outstanding capital stock of LXRT is as set forth
in the SEC Reports.  Except as set forth in the SEC Reports, no shares of
capital stock or other voting securities of LXRT were issued, reserved for
issuance or outstanding.  All outstanding shares of the capital stock of LXRT
are duly authorized, validly issued, fully paid and nonassessable, have been
issued in accordance with all applicable laws, including, but not limited to,
the Exchange Act, and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Laws of the jurisdiction
of LXRT’s organization, the LXRT Organizational Documents or any Contract to
which LXRT is a party or otherwise bound.  Except as set forth in the SEC
Reports, there are not any bonds, debentures, notes or other Indebtedness of
LXRT having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of shares
of LXRT capital stock of LXRT may vote.  There are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which LXRT is a party or by which it
is bound (i) obligating LXRT to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, LXRT; (ii) obligating LXRT to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking; or (iii) that give
any Person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of LXRT.  There are no outstanding Contracts or obligations of
LXRT to repurchase, redeem or otherwise acquire any shares of capital stock of
LXRT.  There are no registration rights, proxies, voting trust agreements or
other agreements or understandings with respect to any class or series of any
capital stock or other security of LXRT.

 

 19  Page



 

 

(b)        The issuance of the LXRT Shares to the Stockholder has been duly
authorized and, upon delivery to the Stockholder of certificates therefor in
accordance with the terms of this Agreement, the LXRT Shares will have been
validly issued and fully paid, and will be nonassessable, have the rights,
preferences and privileges specified, will be free of preemptive rights and will
be free and clear of all Liens and restrictions, other than Liens created by the
Stockholder and restrictions on transfer imposed by this Agreement and the
Securities Act.

 

Section 5.8        Compliance with Laws.        The business and operations of
LXRT have been and are being conducted in accordance with all applicable Laws
and Orders.  LXRT is not conflict with, or in default or violation of and, to
the Knowledge of LXRT, is not under investigation with respect to and has not
been threatened to be charged with or given notice of any violation of or
default under, any (a) Law, rule, regulation, judgment or Order; or (b) note,
bond, mortgage, indenture, Contract, License, permit, franchise or other
instrument or obligation to which LXRT is a party or by which LXRT or any of its
respective assets and properties are bound or affected.  There is no agreement,
judgment or Order binding upon LXRT which has, or could reasonably be expected
to have, the effect of prohibiting or materially impairing any business practice
of LXRT or the conduct of business by LXRT as currently conducted.  

 

Section 5.9        Certain Proceedings.        There is no Action pending
against, or to the Knowledge of LXRT, threatened against or affecting, LXRT by
any Governmental Authority or other Person with respect to LXRT or its business
or that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated by
this Agreement.  LXRT has not been a party to any material litigation or, within
the past two (2) years, the subject of any threat of material litigation
(litigation shall be deemed “material” if the amount at issue exceeds the lesser
of $10,000 per matter or $25,000 in the aggregate).  LXRT is not in violation of
and, to the Knowledge of LXRT, is not under investigation with respect to and
has not been threatened to be charged with or given notice of any violation of,
any applicable Law, rule, regulation, judgment or Order.  Neither LXRT nor any
past or present director or officer (in his or her capacity as such) or
affiliate, is or has been the subject of any civil, criminal, or administrative
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  Neither LXRT nor any
past or present director or officer (in his or her capacity as such) or
affiliate, have any reason to believe that they will be the subject of any
civil, criminal, or administrative Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  Neither LXRT nor any past or present director or officer (in
his or her capacity as such) or affiliate, have any reason to believe that they
will be the subject of any civil, criminal, or administrative Action brought by
any federal or state agency.

 

 20  Page



 

 

Section 5.10        No Brokers or Finders.        Except for the Disclosed
Obligation, no Person has, or as a result of the transactions contemplated
herein will have, any right or valid claim against LXRT for any commission, fee
or other compensation as a finder or broker, or in any similar capacity, based
upon arrangements made by or on behalf of LXRT. The Principal Stockholder and US
Lighting shall be solely responsible for payment of the Disclosed Obligation and
the Principal Stockholder and US Lighting, jointly and severally, will indemnify
and hold LXRT and Delmay harmless from and against any liability or expense
arising out of, or in connection with payment of the Disclosed Obligation. LXRT
will indemnify and hold US Lighting and the Stockholders harmless, from and
against any liability or expense arising out of, or in connection with, any such
claim other than arising out of, or in connection with the Disclosed Obligation.

 

Section 5.11        Contracts.        Except as disclosed in the SEC Reports,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of
LXRT.  LXRT is not in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which it is a party or to
which it or any of its properties or assets is subject, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect of LXRT.

 

Section 5.12        SEC Reports.

 

(a)         LXRT has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the Exchange Act
(the “SEC Reports”).

 

(b)        As of their respective dates, the SEC Reports and any registration
statements filed by LXRT under the Securities Act (the “Registration
Statements”) complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports or
Registration Statements, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  All material
Contracts to which LXRT is a party or to which the property or assets of LXRT
are subject have been filed as exhibits to the SEC Reports and the Registration
Statements as and to the extent required under the Exchange Act and the
Securities Act, as applicable.  The financial statements of LXRT included in the
SEC Reports and the Registration Statements comply in all respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing, were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto, or, in the case of unaudited statements
as permitted by Form 10-Q), and fairly present in all material respects (subject
in the case of unaudited statements, to normal, recurring audit adjustments) the
financial position of LXRT as at the dates thereof and the results of its
operations and cash flows for the periods then ended.  The disclosure set forth
in the SEC Reports and Registration Statements regarding LXRT’s business is
current and complete and accurately reflects operations of LXRT as it exists as
of the date hereof.  There is no order issued by the SEC suspending the
effectiveness of any outstanding Registration Statement and there are no
proceedings for that purpose that have been initiated or threatened by the SEC.

 

 21  Page



 

 

Section 5.13        Internal Accounting Controls.        LXRT maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (c) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  LXRT has established disclosure controls and
procedures for LXRT and designed such disclosure controls and procedures to
ensure that material information relating to LXRT is made known to the officers
by others within LXRT.  LXRT’s officers have evaluated the effectiveness of the
LXRT’s controls and procedures.  Since LXRT Most Recent Fiscal Year End, there
have been no significant changes in LXRT’s internal controls or, to the
Knowledge of LXRT, in other factors that could significantly affect LXRT’s
internal controls.

 

Section 5.14        Listing and Maintenance Requirements.        LXRT is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with the listing and maintenance requirements for continued
listing or quotation of the LXRT Shares on the Principal Market or any other
trading market on which the LXRT Shares are currently listed or quoted.  The
issuance and sale of the LXRT Shares under this Agreement does not contravene
the rules and regulations of the trading market on which the LXRT Shares are
currently listed or quoted, and no approval of the stockholders of LXRT is
required for LXRT to issue and deliver to the Stockholder the LXRT Shares
contemplated by this Agreement.

 

Section 5.15        DTC Eligibility.        The LXRT Shares are eligible for
clearance and settlement through The Depository Trust Company (“DTC”). LXRT’s
transfer agent is a participant in the DTC Fast Automated Securities Transfer
(“FAST”) program and the LXRT Shares are not eligible as a DTC FAST issue. There
is no DTC “chill” or equivalent on the LXRT Shares.

 

Section 5.16        Application of Takeover Protections.        LXRT has taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the LXRT
Organizational Documents or the Laws of its state of incorporation that is or
could become applicable to the transactions contemplated hereby

 

Section 5.17        Tax Matters.

 

(a)        Tax Returns.        LXRT has filed all Tax Returns required to be
filed (if any) by or on behalf of LXRT and has paid all Taxes of LXRT required
to have been paid (whether or not reflected on any Tax Return).  No Governmental
Authority in any jurisdiction has made a claim, assertion or threat to LXRT that
LXRT is or may be subject to taxation by such jurisdiction; there are no Liens
with respect to Taxes on LXRT’s property or assets; and there are no Tax
rulings, requests for rulings, or closing agreements relating to LXRT for any
period (or portion of a period) that would affect any period after the date
hereof.

 

 22  Page



 

 

(b)        No Adjustments, Changes.        Neither LXRT nor any other Person on
behalf of LXRT (i) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law; or (ii) has agreed to or is required
to make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law.

 

(c)        No Disputes.        There is no pending audit, examination,
investigation, dispute, proceeding or claim with respect to any Taxes of LXRT,
nor is any such claim or dispute pending or contemplated.  LXRT has delivered to
the US Lighting true, correct and complete copies of all Tax Returns and
examination reports and statements of deficiencies assessed or asserted against
or agreed to by LXRT, if any, since its inception and any and all correspondence
with respect to the foregoing.

 

(d)        Not a U.S. Real Property Holding Corporation.        LXRT is not and
has not been a U.S. real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

 

(e)        No Tax Allocation, Sharing.        LXRT is not and has not been a
party to any Tax allocation or sharing agreement.

 

(f)        No Other Arrangements.        LXRT is not a party to any Contract or
arrangement for services that would result, individually or in the aggregate, in
the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code.  LXRT is not a “consenting corporation” within
the meaning of Section 341(f) of the Code.  LXRT does not have any “tax-exempt
bond financed property” or “tax-exempt use property” within the meaning of
Section 168(g) or (h), respectively of the Code.  LXRT does not have any
outstanding closing agreement, ruling request, request for consent to change a
method of accounting, subpoena or request for information to or from a
Governmental Authority in connection with any Tax matter.  During the last two
years, LXRT has not engaged in any exchange with a related party (within the
meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code.   US Lighting is not a party
to any reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.

 

Section 5.18        Labor Matters. 

 

(a)        There are no collective bargaining or other labor union agreements to
which LXRT is a party or by which it is bound.  No material labor dispute exists
or, to the Knowledge of LXRT, is imminent with respect to any of the employees
of LXRT.

 

(b)        Except as set forth in the SEC Reports, LXRT has no employees,
independent contractors or other Persons providing services to them.  LXRT is in
full compliance with all Laws regarding employment, wages, hours, benefits,
equal opportunity, collective bargaining, the payment of Social Security and
other taxes, and occupational safety and health.  LXRT is not liable for the
payment of any compensation, damages, taxes, fines, penalties or other amounts,
however designated, for failure to comply with any of the foregoing Laws.

 

 23  Page



 

 

(c)        No director, officer or employee of LXRT is a party to, or is
otherwise bound by, any Contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (i) the performance of his or her duties as a
director, officer or employee of LXRT; or (ii) the ability of LXRT to conduct
its business.  Each employee of LXRT is employed on an at-will basis and the
LXRT does not have any Contract with any of its employees which would interfere
with its ability to discharge its employees.

 

Section 5.19        Employee Benefits.

 

(a)        LXRT does not, and since its inception never has, maintained or
contributed to any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of LXRT.  There are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between
LXRT and any current or former employee, officer or director of LXRT, nor does
LXRT have any general severance plan or policy.

 

(b)        LXRT does not, and since its inception never has, maintained or
contributed to any “employee pension benefit plans” (as defined in Section 3(2)
of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other benefit plan for the benefit of any current or former
employees, consultants, officers or directors of LXRT.

 

(c)        Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of LXRT, will result in (i) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from LXRT; (ii) any increase in the amount of
compensation or benefits payable to any such individual; or (iii) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual.  No arrangement or other Contract of LXRT provides benefits or
payments contingent upon, triggered by, or increased as a result of a change in
the ownership or effective control of LXRT.

 

Section 5.20        Title to Assets.        LXRT has sufficient title to, or
valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses.  All such assets and properties, other than assets
and properties in which LXRT has leasehold interests, are free and clear of all
Liens, except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of LXRT to conduct business as currently conducted.

 

Section 5.21        Intellectual Property.        The SEC Reports describe all
Intellectual Property used by LXRT in its business as presently conducted, which
constitutes all of the Intellectual Property needed by LXRT to operate its
business as presently conducted. LXRT Lighting is the sole and exclusive owner
of or has a license or other right to use the Intellectual Property, free and
clear of any Liens and, to the Knowledge of LXRT, any infringing or diluting
uses thereof by third parties. LXRT has neither abandoned nor granted any
license, permit or other consent or authorization to any third party to use any
of the Intellectual Property. None of the Intellectual Property is subject to
any outstanding order, decree, judgment, stipulation, injunction or restriction
or agreement restricting the scope or use thereof. To the Knowledge of LXRT,
none of the Intellectual Property infringes on any trademarks, Internet domain
names, copyrights or any other intellectual property rights of any kind of any
third party.

 

 24  Page



 

 

Section 5.22        Environmental Laws.        LXRT (a) is in compliance with
all Environmental Laws (as defined below); (b) has received all Licenses or
other approvals required under applicable Environmental Laws to conduct its
business: and (c) is in compliance with all terms and conditions of any such
License or approval where, in each of the foregoing clauses (a), (b) and (c),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect on LXRT. 

 

Section 5.23        Transactions with Affiliates and Employees.        Except as
disclosed in the SEC Reports, no officer, director, employee or stockholder of
LXRT or any Affiliate of any such Person, has or has had, either directly or
indirectly, an interest in any transaction with LXRT (other than for services as
employees, officers and directors), including any Contract or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such Person or, to the Knowledge of LXRT, any entity in which any such Person
has an interest or is an officer, director, trustee or partner.

 

Section 5.24        Liabilities.        LXRT has no Liability (and there is no
Action pending, or to the Knowledge of LXRT, threatened against LXRT that would
reasonably be expected to give rise to any Liability). LXRT is not a guarantor
nor is it otherwise liable for any Liability or obligation (including
Indebtedness) of any other Person. There are no financial or contractual
obligations (including any obligations to issue capital stock or other
securities) executory after the Closing Date. All Liabilities of LXRT shall have
been paid off at or prior to the Closing and shall in no event remain
Liabilities of LXRT, the US Lighting or the Stockholder following the Closing.

 

Section 5.25        Investment Company. LXRT is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 5.26        Money Laundering Laws.        The operations of LXRT are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Money Laundering Laws and no
Proceeding involving LXRT with respect to the Money Laundering Laws is pending
or, to the knowledge of LXRT, threatened.

 

Section 5.27        Foreign Corrupt Practices.        Neither LXRT, nor, to the
Knowledge of LXRT, any director, officer, agent, employee or other Person acting
on behalf of LXRT has, in the course of its actions for, or on behalf of, LXRT
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

 25  Page



 

 

Section 5.28        Absence of Certain Changes or Events.        Except as set
forth in the SEC Reports, from the LXRT Most Recent Fiscal Year End (a) LXRT has
conducted its business only in Ordinary Course of Business; (b) there has not
been any change in the assets, Liabilities, financial condition or operating
results of LXRT since, except changes in the Ordinary Course of Business that
have not caused, in the aggregate, a Material Adverse Effect on LXRT; and (c)
LXRT has not completed or undertaken any of the actions set forth in Section
6.2. LXRT has not taken any steps to seek protection pursuant to any Law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does LXRT have any Knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.

 

Section 5.29        Undisclosed Events.        No event, Liability, development
or circumstance has occurred or exists, or is contemplated to occur with respect
to LXRT, or its businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by LXRT under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by LXRT of its common stock and which has not
been publicly announced or will not be publicly announced in a Current Report on
Form 8-K filed by LXRT filed within four (4) Business Days after the Closing.

 

Section 5.30        Disclosure.        All documents and other papers delivered
or made available by or on behalf of LXRT in connection with this Agreement are
true, complete, correct and authentic in all material respects. No
representation or warranty of LXRT contained in this Agreement and no statement
or disclosure made by or on behalf of LXRT to US Lighting or the Stockholder
pursuant to this Agreement or any other agreement contemplated herein contains
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

ARTICLE VI

CONDUCT PRIOR TO CLOSING

 

Section 6.1        Conduct of Business.        At all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to the terms
hereof or the Closing, LXRT and US Lighting shall (a) carry on their respective
businesses diligently and in the usual, regular and Ordinary Course of Business,
in substantially the same manner as heretofore conducted and in compliance with
all applicable Laws; (b) pay or perform its material obligations when due; (c)
use its commercially reasonable efforts, consistent with past practices and
policies, to preserve intact its present business organization, keep available
the services of its present officers and employees and preserve its
relationships with customers, suppliers, distributors, licensors, licensees and
others with which it has business dealings; and (d) keep their business and
properties substantially intact, including their present operations, physical
facilities and working conditions. In furtherance of the foregoing and subject
to applicable Law, LXRT and US Lighting shall confer with the other Party, as
promptly as practicable, prior to taking any material actions or making any
material management decisions with respect to the conduct of the business of
LXRT or US Lighting.

 

 26  Page



 

 

Section 6.2        Restrictions on Conduct of Business.        Without limiting
the generality of the terms of Section 6.1 hereof, except as required by the
terms hereof or to the extent that the other Party (either LXRT or US Lighting,
for purposes of Section 6.2) shall otherwise consent in writing, at all times
during the period commencing with the execution and delivery of this Agreement
and continuing until the earlier of the termination of this Agreement pursuant
to the terms hereof or the Closing, LXRT and US Lighting shall not do any of the
following, where applicable:

 

(a)        except as required by applicable Law, waive any stock repurchase
rights, accelerate, amend or change the period of exercisability of options or
restricted stock, or reprice options granted under any employee, consultant or
director stock plans or authorize cash payments in exchange for any options
granted under any of such plans;

 

(b)        enter into any partnership arrangements, joint development agreements
or strategic alliances, other than in the Ordinary Course of Business;

 

(c)        increase the compensation or fringe benefits of, or pay any bonuses
or special awards to, any present or former director, officer, stockholder or
employee of LXRT or US Lighting (except for increases in salary or wages in the
Ordinary Course of Business) or increase any fees to any independent
contractors; (ii) grant any severance or termination pay to any present or
former director, officer or employee of LXRT or US Lighting; (iii) enter into,
amend or terminate any employment Contract, independent contractor agreement or
collective bargaining agreement, written or oral; or (iv) establish, adopt,
enter into, amend or terminate any bonus, profit sharing, incentive, severance,
or other plan, agreement, program, policy, trust, fund or other arrangement that
would be an employee benefit plan if it were in existence as of the date of this
Agreement, except as required by applicable Law;

 

(d)        except as contemplated by this Agreement, issue, deliver, sell,
authorize, pledge or otherwise encumber, or propose any of the foregoing with
respect to, any shares of capital stock or any securities convertible into, or
exercisable or exchangeable for, shares of capital stock of LXRT or US Lighting,
or subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into, or exercisable or exchangeable for,
shares of capital stock of LXRT or US Lighting, or enter into other Contracts or
commitments of any character obligating it to issue any such shares of capital
stock of LXRT or US Lighting or securities convertible into, or exercisable or
exchangeable for, shares of capital stock of LXRT or US Lighting;

 

(e)        cause, permit or propose any amendments to any LXRT or US Lighting
Organizational Documents;

 

(f)        acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, limited liability company, general or
limited partnership, joint venture, association, business trust or other
business enterprise or entity, or otherwise acquire or agree to acquire any
assets other than in the Ordinary Course of Business;

 

(g)        adopt a plan of merger, complete or partial liquidation, dissolution,
consolidation, restructuring, recapitalization or other reorganization;

 

(h)        except as required by applicable Law, adopt or amend any employee
benefit plan or employee stock purchase or employee stock option plan, or enter
into any employment Contract or collective bargaining agreement (other than
offer letters and letter agreements entered into in the Ordinary Course of
Business with employees who are terminable “at will”), pay any special bonus or
special remuneration to any director or employee other than in the Ordinary
Course of Business, or increase the salaries or wage rates or fringe benefits
(including rights to severance or indemnification) of its officers;

 

 27  Page



 

 

(i)        except in the Ordinary Course of Business, modify, amend or terminate
any Contract to which LXRT or US Lighting is a party, or waive, delay the
exercise of, release or assign any rights or claims thereunder;

 

(j)        sell, lease, license, mortgage or otherwise encumber or subject to
any Lien or otherwise dispose of any of its properties or assets, except in the
Ordinary Course of Business;

 

(k)        (i) incur any Indebtedness or guarantee any such Indebtedness of
another Person, issue or sell any debt securities or warrants or other rights to
acquire any debt securities of LXRT or US Lighting, guarantee any debt
securities of another Person, enter into any “keep well” or other agreement to
maintain any financial statement condition of another Person or enter into any
arrangement having the economic effect of any of the foregoing, except for
endorsements and guarantees for collection, short-term borrowings and lease
obligations, in each case incurred in the Ordinary Course of Business; or (ii)
make any loans, advances or capital contributions to, or investment in, any
other Person, other than to LXRT or US Lighting;

 

(l)        pay, discharge or satisfy any claims (including claims of
stockholders), Liabilities or obligations (absolute, accrued, asserted or
unasserted, contingent or otherwise), except for the payment, discharge or
satisfaction of liabilities or obligations in the Ordinary Course of Business or
in accordance with their terms as in effect on the date hereof, or waive,
release, grant, or transfer any rights of material value or modify or change in
any material respect any existing License, Contract or other document, other
than in the Ordinary Course of Business;

 

(m)        change any financial reporting or accounting principle, methods or
practices used by it unless otherwise required by applicable Law or GAAP;

 

(n)        settle or compromise any litigation (whether or not commenced prior
to the date of this Agreement);

 

(o)        (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock; (ii) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock; or (iii) purchase, redeem or otherwise acquire any shares of
capital stock of LXRT or US Lighting or any other securities thereof or any
rights, warrants or options to acquire any such shares or other securities;

 

(p)        enter into any transaction with any of its directors, officers,
stockholders, or other Affiliates;

 

(q)        make any capital expenditure in excess of $50,000;

 

 28  Page



 

 

(r)        (i) grant any license or sublicense of any rights under or with
respect to any Intellectual Property; (ii) dispose of or let lapse and
Intellectual Property, or any application for the foregoing, or any license,
permit or authorization to use any Intellectual Property; or (iii) amend,
terminate any other Contract, license or permit to which LXRT or US Lighting is
a party;

 

(s)        make, or permit to be made, without the prior written consent of the
other Party any material Tax election which would affect LXRT or US Lighting; or

 

(t)        commit to or otherwise to take any of the actions described in this
Section 6.2.

 

ARTICLE VII

ADDITIONAL AGREEMENTS

 

Section 7.1        Access to Information.        Each of LXRT and US Lighting
shall afford the other Party, its accountants, counsel and other representatives
(including the Principal Stockholder), reasonable access, during normal business
hours, to the properties, books, records and personnel of such Party at any time
prior to the Closing in order to enable each Party to obtain all information
concerning the business, assets and properties, results of operations and
personnel of the other Party as each Party may reasonably request. No
information obtained in the foregoing investigation by a Party pursuant to this
Section 7.1 shall affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the Parties to
consummate the transactions contemplated hereby.

 

Section 7.2        Legal Requirements.        The Parties shall take all
reasonable actions necessary or desirable to comply promptly with all legal
requirements which may be imposed on them with respect to the consummation of
the transactions contemplated by this Agreement (including, without limitation,
furnishing all information required in connection with approvals of or filings
with any Governmental Authority, and prompt resolution of any litigation
prompted hereby), and shall promptly cooperate with, and furnish information to,
the other Parties to the extent necessary in connection with any such
requirements imposed upon any of them in connection with the consummation of the
transactions contemplated by this Agreement.

 

Section 7.3        Notification of Certain Matters.        US Lighting shall
give prompt notice to LXRT, and LXRT shall give prompt notice to the US
Lighting, of the occurrence, or failure to occur, of any event, which occurrence
or failure to occur would be reasonably likely to cause (a) any representation
or warranty contained in this Agreement to be untrue or inaccurate at the
Closing, such that the conditions set forth in Article X hereof, as the case may
be, would not be satisfied or fulfilled as a result thereof; or (b) any material
failure of any US Lighting, the Stockholder or LXRT, as the case may be, or of
any officer, director, employee or agent thereof, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement. Notwithstanding the foregoing, the delivery of any notice
pursuant to this Section 7.3 shall not limit or otherwise affect the rights and
remedies available hereunder to the Party receiving such notice.

 

 29  Page



 

 

Section 7.4        Acquisition Proposals.

 

(a)        From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, neither LXRT nor any representative
of LXRT will, directly or indirectly: (i) solicit, initiate, knowingly
encourage, induce or facilitate the making, submission or announcement of any
Competing Transaction Proposal from any Person other than US Lighting or the
Stockholders (a “Third Party”) or take any action that could reasonably be
expected to lead to a Competing Transaction Proposal; (ii) furnish any
information regarding LXRT to any Third Party in connection with or in response
to a Competing Transaction Proposal or an inquiry or indication of interest;
(iii) engage in or continue any discussions or negotiations with any Third Party
with respect to any Competing Transaction Proposal; (iv) approve, endorse or
recommend any Competing Transaction Proposal; or (v) enter into any letter of
intent or similar document or any Contract contemplating or otherwise relating
to any Competing Transaction Proposal.

 

(b)        Concurrently with the execution of this Agreement, LXRT shall (i)
immediately cease and cause to be terminated any existing discussions with any
Person that relate to any Competing Transaction Proposal; (ii) as soon as
practicable request each Person that has executed, within twelve (12) months
prior to the date of this Agreement, a confidentiality agreement in connection
with its consideration of a possible Competing Transaction Proposal to return or
destroy all confidential information relating to LXRT heretofore furnished to
such Person by or on behalf of LXRT, subject to whatever rights, if any, that
such Person has to retain any such information or avoid any demand for its
return or destruction pursuant to the terms of the confidentiality agreement
between such Person and LXRT; and (iii) cause any physical or virtual data room
containing any such information to no longer be accessible to or by any Person
other than US Lighting, the Stockholder and their respective representatives.

 

ARTICLE VIII

POST CLOSING COVENANTS

 

Section 8.1        General.        In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request.

 

Section 8.2        Public Announcements.        LXRT shall file with the SEC a
Form 8-K, describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date. Prior to the Closing Date, the
Parties shall consult with each other in issuing the Form 8-K and any press
releases or otherwise making public statements or filings and other
communications with the SEC or any regulatory agency or stock market or trading
facility with respect to the transactions contemplated hereby and no Party shall
issue any such press release or otherwise make any such public statement,
filings or other communications without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by Law,
in which case the disclosing Party shall provide the other Parties with prior
notice of no less than three (3) calendar days, of such public statement, filing
or other communication and shall incorporate into such public statement, filing
or other communication the reason incorporate into such public statement, filing
or other communication the reasonable comments of the other Parties.

 

 30  Page



 

 

ARTICLE IX

CONDITIONS TO CLOSING

 

Section 9.1        Conditions to Closing.

 

(a)        Conditions to Obligation of the Parties Generally.        The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with the Closing if, on the Closing Date, (i) any Action
shall be pending or threatened before any Governmental Authority wherein an
Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation; (ii) any Law or Order
which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority; or (iii) there is no consummation of
all required definitive instruments and agreements, including, but not limited
to, this Agreement and applicable SEC filings in forms acceptable to LXRT and US
Lighting.

 

(b)        Outstanding Capitalization of LXRT and Private Placement. Immediately
prior to Closing, LXRT shall have outstanding, 30,100,000 shares of common
stock, of which 25,000,000 shares shall be restricted shares and 5,100,000
shares shall be freely tradable without restriction under federal and applicable
state securities laws. At Closing, LXRT shall have available cash of at least
$150,000 (the “Available Cash”) from the initial proceeds of a private placement
of 500,000 LXRT Shares at a price of $0.50 per LXRT Share, coordinated by US
Lighting management and advisors (the “Offering”). US Lighting shall be
responsible for all legal fees and related costs with respect to the Offering.
The Available Cash shall be used first, to satisfy any outstanding liabilities
of LXRT incurred prior to Closing and the balance shall be used for a cash
dividend payable solely to those shareholders of LXRT who were shareholders of
LXRT immediately prior to Closing. Pending payment of the cash dividend, the
Available Cash shall be held in an escrow account (the “Escrow Account”)
maintained by The Law Office of James G Dodrill II, P.A., counsel to LXRT (“LXRT
Counsel”).

 

(c)        Escrow.        LXRT and the Stockholder shall enter into an Escrow
Agreement with LXRT Counsel in substantially the form attached hereto as Exhibit
A. All payments made in connection with the consummation of the transactions
contemplated in this Agreement shall be made through and all stock certificates
and transfer documents shall be deposited with LXRT Counsel as escrow agent.

 

(d)        Contemporaneous Sales of Free-Trading Shares.        At Closing,
certain shareholders of LXRT holding free-trading LXRT Shares shall have entered
into agreements with non-affiliated parties identified by US Lighting (the
“Purchasers”) to sell such number of free trading-shares at such price as is
agreed to by the Purchasers and such shareholders. At and following Closing,
LXRT and LXRT Counsel, shall have provide all necessary legal opinions and
documentation so that the Purchasers shall receive free trading stock of LXRT
upon consummation of the sale and purchase of the aforesaid LXRT Shares.

 

(e)        License Agreement.        At Closing, LXRT shall enter into a license
agreement in the form of Exhibit B hereto (the “License Agreement”) granting
Delmay or his assignee an exclusive, perpetual, royalty-free license to use the
software developed by LXRT and used in its business immediately prior to the
Closing Date.

 

 31  Page



 

 

Section 9.2        Conditions to Obligation of US Lighting and the
Stockholders.        The obligations of US Lighting and the Stockholder to enter
into and perform their respective obligations under this Agreement are subject,
at the option of US Lighting and the Stockholders, to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by the US Lighting and the Stockholders in writing:

  

(a)        The representations and warranties of LXRT set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date and except to the extent that such
representations and warranties are qualified by terms such as “material” and
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects at the Closing Date;

 

(b)        LXRT shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(c)        No action, suit, or proceeding shall be pending or, to the Knowledge
of LXRT, threatened before any Governmental Authority wherein an Order or charge
would (i) affect adversely the right of the Stockholder to own the LXRT Shares;
or (ii) affect adversely the right of LXRT to own its assets or to operate its
business (and no such Order or charge shall be in effect), nor shall any Law or
Order which would have any of the foregoing effects have been enacted or
promulgated by any Governmental Authority;

 

(d)        No event, change or development shall exist or shall have occurred
since LXRT’s Most Recent Fiscal Year End that has had or is reasonably likely to
have a Material Adverse Effect on LXRT;

 

(e)        All consents, waivers, approvals, authorizations or Orders required
to be obtained, and all filings required to be made, by LXRT for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by LXRT and LXRT shall have delivered proof of same to the US Lighting
and the Stockholder;

 

(f)        LXRT shall have filed all reports and other documents required to be
filed by it under the U.S. federal securities laws through the Closing Date;

 

(g)        LXRT shall have maintained its status as a company whose common stock
is quoted on any tier of the Over-the-Counter Market maintained by OTC Markets
and no reason shall exist as to why such status shall not continue immediately
following the Closing;

 

(h)        Trading in the LXRT Shares shall not have been suspended by the SEC
or OTC Markets at any time since the date of execution of this Agreement; 

 

(i)        LXRT shall have obtained the eligibility of the LXRT Shares for
clearance and settlement through DTC and a bid price shall have been entered by
market makers for the shares of LXRT common stock and no reason shall exist as
to why such DTC eligibility shall not continue immediately following the
Closing;

 

 32  Page



 

 

(j)        There shall not be any outstanding obligation or Liability (whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due) of LXRT, whether or not known to LXRT, as of the Closing other than
Liabilities which will be paid using the Available Cash;

 

(k)        LXRT shall have delivered to US Lighting and the Stockholders a
certificate, dated the Closing Date, executed by an officer of LXRT, certifying
the satisfaction of the conditions specified in Sections 9.2(a) through 9.2(j),
inclusive, relating to LXRT and/or Delmay;

 

(l)        LXRT shall have delivered to US Lighting and the Stockholders a
certificate duly executed by the Secretary of LXRT and dated as of the Closing
Date, as to the resolutions as adopted by LXRT’s board of directors, in a form
reasonably acceptable to US Lighting, approving this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
hereby and thereby;

 

(m)        LXRT shall have delivered to US Lighting and the Stockholders such
pay-off letters and releases relating to Liabilities of LXRT as US Lighting
shall reasonably request;

 

(n)        LXRT shall have delivered to US Lighting and the Stockholders the
resignations of the current directors and officers of LXRT.  The resignations of
the current directors, to the extent required by applicable law and SEC Rules,
will become effective on the twentieth (20th) day follow the mailing of an
information statement (the “Information Statement”) to the stockholders of LXRT
in compliance with the requirements of Section 14f-1 of the Exchange Act and
Rule 14f-1 thereunder.  Designees of US Lighting shall be appointed as officers
and directors of LXRT, subject to compliance with Section 14f-1 of the Exchange
Act and Rule 14f-1 thereunder; and

 

(o)        All actions to be taken by LXRT in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to US
Lighting and the Stockholders.

 

Section 9.3        Conditions to Obligation of LXRT.        The obligations of
LXRT to enter into and perform their respective obligations under this Agreement
are subject, at the option of LXRT, to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by LXRT in writing:

 

(a)        The representations and warranties of US Lighting and the
Stockholders set forth in this Agreement shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date and except to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects at the Closing Date;

 

 33  Page



 

 

(b)        US Lighting and the Stockholders shall have performed and complied
with all of their covenants hereunder in all material respects through the
Closing Date;

 

(c)        No action, suit, or proceeding shall be pending or, to the Knowledge
of US Lighting, threatened before any Governmental Authority wherein an Order or
charge would (i) affect adversely the right of the US Lighting to own the LXRT
Shares; or (ii) affect adversely the right of US Lighting to own its assets or
to operate its business (and no such Order or charge shall be in effect), nor
shall any Law or Order which would have any of the foregoing effects have been
enacted or promulgated by any Governmental Authority;

 

(d)        No event, change or development shall exist or shall have occurred
since US Lighting’s Most Recent Fiscal Year End that has had or is reasonably
likely to have a Material Adverse Effect on US Lighting;

 

(e)        All consents, waivers, approvals, authorizations or Orders required
to be obtained, and all filings required to be made, by US Lighting for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by US Lighting and US Lighting shall have delivered proof of same to
the LXRT;

 

(f)        All consents, waivers, approvals, authorizations or Orders required
to be obtained, and all filings required to be made, by US Lighting for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by US Lighting and US Lighting shall have delivered proof of same to
LXRT;

 

(g)        US Lighting shall have delivered to LXRT a certificate, dated the
Closing Date, executed by an officer of US Lighting, certifying the satisfaction
of the conditions specified in Sections 9.3(a) through 9.3(f), inclusive,
relating to US Lighting;

 

(h)        The Stockholders shall have delivered to LXRT a certificate, dated
the Closing Date, executed by the Stockholders, certifying the satisfaction of
the conditions specified in Sections 9.3(a) and 9.3(b) relating to the
Stockholders;

 

(i)        US Lighting shall have delivered to LXRT a certificate duly executed
by the Secretary of US Lighting and dated as of the Closing Date, as to the
resolutions as adopted by US Lighting’s board of directors, in a form reasonably
acceptable to LXRT, approving this Agreement and the Transaction Documents to
which it is a party and the transactions contemplated hereby and thereby; and

 

(j)        All actions to be taken by US Lighting and the Stockholders in
connection with consummation of the transactions contemplated hereby and all
payments, certificates, opinions, instruments, and other documents required to
effect the transactions contemplated hereby shall be reasonably satisfactory in
form and substance to LXRT.

 

 34  Page



 

 

ARTICLE X

TERMINATION

 

Section 10.1        Grounds for Termination.        Anything herein or elsewhere
to the contrary notwithstanding, this Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:

 

(a)        by the mutual written agreement of the Parties;

 

(b)        by US Lighting and the Stockholders (by written notice of termination
from US Lighting and the Principal Stockholder to LXRT, in which reference is
made to this subsection) if the Closing has not occurred on or prior to the
Termination Date, unless the failure of the Closing to have occurred is
attributable to a failure on the part of US Lighting or the Stockholders to
perform any material obligation to be performed by US Lighting or the
Stockholders pursuant to this Agreement at or prior to the Closing;

 

(c)        by LXRT (by written notice of termination from LXRT to US Lighting
and the Stockholders, in which reference is made to this subsection) if the
Closing has not occurred on or prior to the Termination Date, unless the failure
of the Closing to have occurred is attributable to a failure on the part of LXRT
to perform any material obligation required to be performed by LXRT pursuant to
this Agreement at or prior to the Closing;

 

(d)        by LXRT or US Lighting (by written notice of termination from such
Party to the other Parties) if a Governmental Authority of competent
jurisdiction shall have issued a final non-appealable Order, or shall have taken
any other action having the effect of, permanently restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, however, that the right to terminate this Agreement under this Section
10.1(d) shall not be available to a Party if such Order was primarily due to the
failure of such Party to perform any of its obligations under this Agreement;

 

(e)        by LXRT, US Lighting or the Principal Stockholder (by written notice
of termination from such Party to the other Parties) if any event shall occur
after the date hereof that shall have made it impossible to satisfy a condition
precedent to the terminating Party’s obligations to perform its obligations
hereunder, unless the occurrence of such event shall be due to the failure of
the terminating Party to perform or comply with any of the agreements, covenants
or conditions hereof to be performed or complied with by such Party at or prior
to the Closing;

 

(f)        by US Lighting or the Principal Stockholder (by written notice of
termination from US Lighting to LXRT, in which reference is made to this
subsection) if, since the date of this Agreement, there shall have occurred any
Material Adverse Effect on LXRT, or there shall have occurred any event or
circumstance that, in combination with any other events or circumstances, could
reasonably be expected to have, a Material Adverse Effect with respect to LXRT;

 

(g)         by LXRT (by written notice of termination from LXRT to US Lighting,
in which reference is made to this subsection) if, since the date of this
Agreement, there shall have occurred any Material Adverse Effect on US Lighting,
or there shall have occurred any event or circumstance that, in combination with
any other events or circumstances, could reasonably be expected to have, a
Material Adverse Effect with respect to US Lighting;        

 

 35  Page



 

 

(h)        by US Lighting (by written notice of termination from the US Lighting
to LXRT, in which reference is made to the specific provision(s) of this
subsection giving rise to the right of termination) if (i) any of LXRT’s
representations and warranties shall have been inaccurate as of the date of this
Agreement or as of a date subsequent to the date of this Agreement (as if made
on such subsequent date), such that the condition set forth in Section 9.1(a)
would not be satisfied and such inaccuracy has not been cured by LXRT within
five (5) Business Days after its receipt of written notice thereof and remains
uncured at the time notice of termination is given, (ii) any of the LXRT’s
covenants contained in this Agreement shall have been breached, such that the
condition set forth in Section 9.2(b) would not be satisfied; or

 

(i)        by LXRT (by written notice of termination from LXRT to US Lighting
and the Stockholders, in which reference is made to the specific provision(s) of
this subsection giving rise to the right of termination) if (i) any of US
Lighting’s or the Stockholders’ representations and warranties shall have been
inaccurate as of the date of this Agreement or as of a date subsequent to the
date of this Agreement (as if made on such subsequent date), such that the
condition set forth in Section 9.3(a) would not be satisfied and such inaccuracy
has not been cured by US Lighting or the Stockholder within five (5) Business
Days after its receipt of written notice thereof and remains uncured at the time
notice of termination is given; or (ii) any of US Lighting’s or the
Stockholder’s covenants contained in this Agreement shall have been breached,
such that the condition set forth in Section 9.3(b) would not be satisfied.

 

Section 10.2        Procedure and Effect of Termination.        In the event of
the termination of this Agreement by LXRT or US Lighting pursuant to Section
10.1 hereof, written notice thereof shall forthwith be given to the other Party.
If this Agreement is terminated as provided herein (a) each Party will redeliver
all documents, work papers and other material of any other Party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same; provided, that each Party
may retain one copy of all such documents for archival purposes in the custody
of its outside counsel; and (b) all filings, applications and other submission
made by any Party to any Person, including any Governmental Authority, in
connection with the transactions contemplated hereby shall, to the extent
practicable, be withdrawn by such Party from such Person.

 

Section 10.3        Effect of Termination.        If this Agreement is
terminated pursuant to Section 10.1 hereof, this Agreement shall become void and
of no further force and effect, except for the provisions of (a) Article XI; (b)
Sections 3.6, 4.8 and 5.10 hereof relating to brokers’ fees or commissions; and
(iv) Section 10.2 and this Section 10.3.

 

 36  Page



 

 

ARTICLE XI

SURVIVAL; INDEMNIFICATION

 

Section 11.1        Survival.        All representations, warranties, covenants,
and obligations in this Agreement shall survive the Closing, and for a period of
one (1) year, after which they shall be of no further force and effect.  The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or
obligation.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.

 

Section 11.2        Indemnification.

 

(a)        From and after the execution of this Agreement, LXRT shall indemnify
and hold harmless the US Lighting Indemnified Parties, from and against any all
costs or expenses (including attorneys’ fees), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement (collectively, “Damages”)
arising, directly or indirectly, from or in connection with: (i) any breach (or
alleged breach) of any representation or warranty made by LXRT in this Agreement
or any Transaction Document or in any certificate delivered by LXRT pursuant to
this Agreement; or (ii) any breach (or alleged breach) by LXRT of any covenant
or obligation of LXRT in this Agreement or any Transaction Document required to
be performed by LXRT on or prior to the Closing Date or by LXRT after the
Closing Date.

 

(b)        From and after the execution of this Agreement, US Lighting and the
Stockholders, severally and not jointly, shall indemnify and hold harmless the
LXRT Indemnified Parties, from and against any all Damages arising, directly or
indirectly, from or in connection with: (i) any breach (or alleged breach) of
any representation or warranty made by US Lighting or the Stockholders in this
Agreement or any Transaction Document or in any certificate delivered by US
Lighting or the Stockholders pursuant to this Agreement; or (ii) any breach (or
alleged breach) by US Lighting or the Stockholders of any covenant or obligation
of US Lighting or the Stockholders in this Agreement or any Transaction Document
required to be performed by US Lighting or Stockholder on or prior to the
Closing Date or by US Lighting or the Stockholders after the Closing Date.

 

Section 11.3        Matters Involving Third Parties.        Promptly after the
assertion of any claim by a third party or occurrence of any event which may
give rise to a claim for indemnification from an indemnifying party
("Indemnifying Party") under this Article XI, an indemnified party ("Indemnified
Party") shall notify the Indemnitor in writing of such claim. The Indemnitor
shall have the right to assume the control and defense of any such action
(including, but without limitation, tax audits), provided that the Indemnitee
may participate in the defense of such action subject to the Indemnitor's
reasonable direction and at Indemnitee's sole cost and expense. The party
contesting any such claim shall be furnished all reasonable assistance in
connection therewith by the other party and be given full access to all
information relevant thereto. In no event shall any such claim be settled
without the Indemnitor's consent.

 

 37  Page



 

 

Section 11.4        Exclusive Remedy.        The Parties acknowledge and agree
that the indemnification provisions in this Article XI shall be the exclusive
remedies of the Parties with respect to the transactions contemplated by this
Agreement, other than for fraud and willful misconduct.  

 

ARTICLE XII

MISCELLANEOUS PROVISIONS

 

Section 12.1        Expenses.        Except as otherwise expressly provided in
this Agreement, each Party will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the transactions contemplated by this Agreement, including all fees and
expenses of agents, representatives, counsel, and accountants.  In the event of
termination of this Agreement, the obligation of each Party to pay its own
expenses will be subject to any rights of such Party arising from a breach of
this Agreement by another Party.

 

Section 12.2        Confidentiality. 

 

(a)        The Parties will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another Person in connection with this Agreement or the transactions
contemplated by this Agreement, unless (i) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party; (ii) the
use of such information is necessary or appropriate in making any required
filing with the SEC, or obtaining any consent or approval required for the
consummation of the transactions contemplated by this Agreement; or (iii) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.

 

(b)        In the event that any Party is required to disclose any information
of another Person pursuant to clause (ii) or (iii) of Section 12.2(a) above, the
Party requested or required to make the disclosure (the “disclosing party”)
shall provide the Person that provided such information (the “providing party”)
with prompt notice of any such requirement so that the providing party may seek
a protective Order or other appropriate remedy and/or waive compliance with the
provisions of this Section 12.2  If, in the absence of a protective Order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective Order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

 

(c)        If the transactions contemplated by this Agreement are not
consummated, each Party will return or destroy all of such written information
each party has regarding the other Parties.

 

 38  Page



 

 

Section 12.3        Notices.        All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (a) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service); (b) if mailed certified or mail return receipt
requested, two (2) Business Days after being mailed; (c) if delivered by
overnight Section 12.3 courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing); or (d) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second Business Day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 

If to LXRT to: 2131 Hollywood Blvd.   Suite 408   Hollywood, FL  33020  
Attention:  Todd Delmay, CEO     If to US Lighting or the Stockholders to: 34099
Melinz Pkwy.   Unit E   Eastlake, OH, 44095   Attention:  Paul Spivak

 

or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

Section 12.4        Further Assurances.        The Parties agree (a) to furnish
upon request to each other such further information; (b) to execute and deliver
to each other such other documents; and (c) to do such other acts and things,
all as the other Parties may reasonably request for the purpose of carrying out
the intent of this Agreement and the documents referred to in this Agreement.

 

Section 12.5        Waiver.        The rights and remedies of the Parties are
cumulative and not alternative.  Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Parties; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

 39  Page



 

 

Section 12.6        Entire Agreement and Modification.        This Agreement
supersedes all prior agreements between the Parties with respect to its subject
matter and constitutes (along with the documents referred to in this Agreement)
a complete and exclusive statement of the terms of the agreement between the
Parties with respect to its subject matter.  This Agreement may not be amended
except by a written agreement executed by the Party against whom the enforcement
of such amendment is sought.

 

Section 12.7        Assignments, Successors, and No Third-Party
Rights.        No Party may assign any of its rights under this Agreement
without the prior consent of the other Parties.  Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the Parties.  Except as set forth in Article XI hereof,
nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

 

Section 12.8        Severability.        If any provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

Section 12.9        Section Headings.        The headings of Articles and
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation.  All references to “Article” or “Articles”
or “Section” or “Sections” refer to the corresponding Article or Articles or
Section or Sections of this Agreement, unless the context indicates otherwise.

 

Section 12.10        Construction.        The Parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.

 

Section 12.11        Counterparts.        This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  In the event that any signature is
delivered by facsimile transmission, electronic delivery, or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile, electronic copy,
or “.pdf” signature page were an original thereof.

 

 40  Page



 

 

Section 12.12        Specific Performance.        Each of the Parties
acknowledges and agrees that the other Parties would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached.  Accordingly,
each of the Parties agrees that the other Parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the U.S. or any state
thereof having jurisdiction over the Parties and the matter (subject to the
provisions set forth in Section 12.13 below), in addition to any other remedy to
which they may be entitled, at Law or in equity. 

 

Section 12.13        Governing Law; Submission to Jurisdiction.        This
Agreement shall be governed by and construed in accordance with the Laws of the
State of Florida, without regard to conflicts of Laws principles.  Each of the
Parties submits to the jurisdiction of any state or federal court sitting in
Broward County, Florida, in any action or proceeding arising out of or relating
to this Agreement and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court.  Each of the Parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of any other Party with respect thereto.  Any Party may make service
on any other Party by sending or delivering a copy of the process to the Party
to be served at the address and in the manner provided for the giving of notices
in Section 12.3.  Nothing in this Section 12.13, however, shall affect the right
of any Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.

 

Section 12.14        Waiver of Jury Trial.        EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

 41  Page



 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

  LXRT:       THE LUXURIOUS TRAVEL CORP.   a Florida corporation         By:  
/s/ Todd Delmay     Todd Delmay, President         US LIGHTING:         US
LIGHTING GROUP, INC.   a Wyoming corporation         By:   /s/ Paul Spivak    
Paul Spivak, President         THE STOCKHOLDERS:         /s/ Paul Spivak   Paul
Spivak       /s/ Charles Scott   Charles Scott

 

 42  Page



 

